Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
                                               Status of the Application
1. Claims 1-12 are pending and considered for examination.
                                                              Priority
2.  This application filed on September 30, 2020 claims foreign priority to GB1914266 filed on October 03, 2019.
                                                       Informalities
3. The following informalities are noted:
         (i) expand the terms DNA , mRNA, cDNA, NGS in the claims at least for the first time that they appear in the claims. Appropriate correction is required.
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Calabrese (US 2007/0160999) in view of Kaper et al. (US 2015/0376608).
Calabrese teaches a method of claim 1, of amplifying both genomic DNA and mRNA from a composition comprising one or more cells, the method comprising the steps:  (a) treating a composition comprising one or more cells with a protease to release genomic DNA and mRNA from the cells (see entire document, eg. col. 7, claim 1, para 0064-0076, 0005-0012);
(c) producing cDNA from the mRNA (see entire document, eg. para 0084-0098);
and (d) amplifying the genomic DNA and cDNA (see entire document, eg. para 0077-0104, example 3).
With reference to claims 2-3, Calabrese teaches that the cells are eukaryotic cells, or mammalian cells, or human cells (see entire document, eg. para 0023-0024, para 0111).
With reference to claims 8-9, Calabrese teaches that amplification of genomic DNA and cDNA in parallel using target-specific primers (see entire document, eg. para 0077-0104).
Although Calabrese teaches treating the composition with organic solvents and centrifugation at low temperature (40 C) inactivates the protease (see entire document, eg. claim 1, para 0070-0072), however, Calabrese did not specifically teach heat-treating the composition to inactivate protease at temperature of less than 750 C.
0 C and using said nucleic acids for sequencing (see entire document, eg. para 0006-0010, para 0071-0073). Kaper et al. teach that the protease is a serine protease and bacillus protease (see entire document, eg. para 0047) and sequencing comprises NGS (see entire document, eg. para 0071-0073).
           It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Calabrese with proteases as taught by Kaper et al. to improve the nucleic acid preparation from degradation. The ordinary person skilled in the art would have motivated to combine the method of Calabrese with heat-treating the proteases having capability of being inactivated at temperature less than 750 C as taught by Kaper et al. and have a reasonable expectation of success that the combination would improve the nucleic acid preparation by reducing the loss of nucleic acids from degradation from proteases and use of said nucleic acids in downstream analysis, including sequencing (see entire document, para 0006-0010, para 0047, 0071) and such a modification is considered obvious over the cited prior art. 
                                                        Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637